
	
		II
		112th CONGRESS
		1st Session
		S. 984
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Harkin (for himself,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Sanders, Mr. Casey,
			 Mr. Merkley, Mr. Franken, Mr.
			 Whitehouse, Mr. Blumenthal,
			 Mr. Inouye, Mr.
			 Levin, Mr. Kerry,
			 Mr. Akaka, Mr.
			 Durbin, Mr. Schumer,
			 Mr. Lautenberg, Mr. Brown of Ohio, and Mrs. Gillibrand) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To allow Americans to earn paid sick time
		  so that they can address their own health needs and the health needs of their
		  families.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Families
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Working Americans need time to meet their
			 own health care needs and to care for family members, including their children,
			 spouse, parents, and parents-in-law, and other children and adults for whom
			 they are caregivers.
			(2)Health care needs include preventive health
			 care, diagnostic procedures, medical treatment, and recovery in response to
			 short- and long-term illnesses and injuries.
			(3)Providing employees time off to meet health
			 care needs ensures that they will be healthier in the long run. Preventive care
			 helps avoid illnesses and injuries and routine medical care helps detect
			 illnesses early and shorten their duration.
			(4)When parents are available to care for
			 their children who become sick, children recover faster, more serious illnesses
			 are prevented, and children’s overall mental and physical health improve. In a
			 2009 study published in the American Journal of Public Health, 81 percent of
			 parents of a child with special health care needs reported that taking leave
			 from work to be with their child had a good or very
			 good effect on their child’s physical health. Similarly, 85 percent of
			 parents of such a child found that taking such leave had a good
			 or very good effect on their child’s emotional health.
			(5)When parents cannot afford to miss work and
			 must send children with contagious illnesses to child care centers or schools,
			 infection can spread rapidly through child care centers and schools.
			(6)Providing paid sick time improves public
			 health by reducing infectious disease. Policies that make it easier for sick
			 adults and children to be isolated at home reduce the spread of infectious
			 disease.
			(7)Routine medical care reduces medical costs
			 by detecting and treating illness and injury early, decreasing the need for
			 emergency care. These savings benefit public and private payers of health
			 insurance, including private businesses.
			(8)The provision of individual and family sick
			 time by large and small businesses, both here in the United States and
			 elsewhere, demonstrates that policy solutions are both feasible and affordable
			 in a competitive economy. A 2009 study by the Center for Economic and Policy
			 Research found that, of 22 countries with comparable economies, the United
			 States was 1 of only 3 countries that did not provide any paid time off for
			 workers with short-term illnesses.
			(9)Measures that ensure that employees are in
			 good health and do not need to worry about unmet family health problems help
			 businesses by promoting productivity and reducing employee turnover.
			(10)The American Productivity Audit completed
			 in 2003 found that lost productivity due to illness costs $226,000,000,000
			 annually, and that 71 percent of that cost stems from presenteeism, the
			 practice of employees coming to work despite illness. Studies in the Journal of
			 Occupational and Environmental Medicine, the Employee Benefit News, and the
			 Harvard Business Review show that presenteeism is a larger productivity drain
			 than either absenteeism or short-term disability.
			(11)The absence of paid sick time has forced
			 Americans to make untenable choices between needed income and jobs on the one
			 hand and caring for their own and their family’s health on the other.
			(12)Nearly 40 percent of the private-sector
			 workforce (about 40,000,000 workers) lack paid sick time. Another 4,000,000
			 theoretically have access to sick time, but have not been on the job long
			 enough to use it. Millions more lack sick time they can use to care for a sick
			 child or ill family member.
			(13)Workers’ access to paid sick time varies
			 dramatically by wage level. For private-sector workers in the lowest quartile
			 of earners, 68 percent lack paid sick time. For workers in the next 2
			 quartiles, 34 and 25 percent, respectively, lack paid sick time. Even for
			 workers in the highest income quartile, 16 percent lack paid sick time. In
			 addition, millions of workers cannot use paid sick time to care for ill family
			 members.
			(14)Due to the roles of men and women in
			 society, the primary responsibility for family caregiving often falls on women,
			 and such responsibility affects the working lives of women more than it affects
			 the working lives of men.
			(15)An increasing number of men are also taking
			 on caregiving obligations, and men who request paid time for caregiving
			 purposes are often denied accommodation or penalized because of stereotypes
			 that caregiving is only women’s work.
			(16)Employers’ reliance on persistent
			 stereotypes about the proper roles of both men and women in the
			 workplace and in the home continues a cycle of discrimination and fosters
			 stereotypical views about women's commitment to work and their value as
			 employees.
			(17)Employment standards that apply to only one
			 gender have serious potential for encouraging employers to discriminate against
			 employees and applicants for employment who are of that gender.
			(18)It is in the national interest to ensure
			 that all Americans can care for their own health and the health of their
			 families while prospering at work.
			(19)Nearly 1 in 3 American women report
			 physical or sexual abuse by a husband or boyfriend at some point in their
			 lives. Domestic violence also affects men. Women account for about 85 percent
			 of the victims of domestic violence and men account for approximately 15
			 percent of the victims. Therefore, women disproportionately need time off to
			 care for their health or to find solutions, such as obtaining a restraining
			 order or finding housing, to avoid or prevent physical or sexual abuse.
			(20)One study showed that 85 percent of
			 domestic violence victims at a women’s shelter who were employed missed work
			 because of abuse. The mean number of days of paid work lost by a rape victim is
			 8.1 days, by a victim of physical assault is 7.2 days, and by a victim of
			 stalking is 10.1 days. Nationwide, domestic violence victims lose almost
			 8,000,000 days of paid work per year.
			(21)Without paid sick days that can be used to
			 address the effects of domestic violence, these victims are in grave danger of
			 losing their jobs. One survey found that 96 percent of employed domestic
			 violence victims experienced problems at work related to the violence. The
			 Government Accountability Office similarly found that 24 to 52 percent of
			 victims report losing a job due, at least in part, to domestic violence. The
			 loss of employment can be particularly devastating for victims of domestic
			 violence, who often need economic security to ensure safety.
			(22)The Centers for Disease Control and
			 Prevention has estimated that domestic violence costs over $700,000,000
			 annually due to the victims’ lost productivity in employment.
			(23)Efforts to assist abused employees result
			 in positive outcomes for employers as well as employees because employers can
			 retain workers who might otherwise be compelled to leave.
			3.PurposesThe purposes of this Act are—
			(1)to ensure that all working Americans can
			 address their own health needs and the health needs of their families by
			 requiring employers to permit employees to earn up to 56 hours of paid sick
			 time including paid time for family care;
			(2)to diminish public and private health care
			 costs by enabling workers to seek early and routine medical care for themselves
			 and their family members;
			(3)to assist employees who are, or whose
			 family members are, victims of domestic violence, sexual assault, or stalking,
			 by providing the employees with paid time away from work to allow the victims
			 to receive treatment and to take the necessary steps to ensure their
			 protection;
			(4)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that is feasible for employers;
			 and
			(5)consistent with the provision of the 14th
			 Amendment to the Constitution relating to equal protection of the laws, and
			 pursuant to Congress' power to enforce that provision under section 5 of that
			 Amendment—
				(A)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that minimizes the potential for
			 employment discrimination on the basis of sex by ensuring generally that paid
			 sick time is available for eligible medical reasons on a gender-neutral basis;
			 and
				(B)to promote the goal of equal employment
			 opportunity for women and men.
				4.DefinitionsIn this Act:
			(1)ChildThe term child means a
			 biological, foster, or adopted child, a stepchild, a legal ward, or a child of
			 a person standing in loco parentis, who is—
				(A)under 18 years of age; or
				(B)18 years of age or older and incapable of
			 self-care because of a mental or physical disability.
				(2)Domestic violenceThe term domestic violence
			 has the meaning given the term in section 40002(a) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13925(a)), except that the reference in such
			 section to the term jurisdiction receiving grant monies shall be
			 deemed to mean the jurisdiction in which the victim lives or the jurisdiction
			 in which the employer involved is located.
			(3)EmployeeThe term employee means an
			 individual who is—
				(A)(i)an employee, as defined in section 3(e) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not
			 covered under subparagraph (E), including such an employee of the Library of
			 Congress, except that a reference in such section to an employer shall be
			 considered to be a reference to an employer described in clauses (i)(I) and
			 (ii) of paragraph (4)(A); or
					(ii)an employee of the Government
			 Accountability Office;
					(B)a State employee described in section
			 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16c(a));
				(C)a covered employee, as defined in section
			 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301),
			 other than an applicant for employment;
				(D)a covered employee, as defined in section
			 411(c) of title 3, United States Code; or
				(E)a Federal officer or employee covered under
			 subchapter V of chapter 63 of title 5, United States Code.
				(4)Employer
				(A)In generalThe term employer means a
			 person who is—
					(i)(I)a covered employer, as defined in
			 subparagraph (B), who is not covered under subclause (V);
						(II)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
						(III)an employing office, as defined in section
			 101 of the Congressional Accountability Act of 1995;
						(IV)an employing office, as defined in section
			 411(c) of title 3, United States Code; or
						(V)an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
						(ii)is engaged in commerce (including
			 government), or an industry or activity affecting commerce (including
			 government), as defined in subparagraph (B)(iii).
					(B)Covered employer
					(i)In generalIn subparagraph (A)(i)(I), the term
			 covered employer—
						(I)means any person engaged in commerce or in
			 any industry or activity affecting commerce who employs 15 or more employees
			 for each working day during each of 20 or more calendar workweeks in the
			 current or preceding calendar year;
						(II)includes—
							(aa)any person who acts, directly or
			 indirectly, in the interest of an employer to any of the employees of such
			 employer; and
							(bb)any successor in interest of an
			 employer;
							(III)includes any public agency,
			 as defined in section 3(x) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(x)); and
						(IV)includes the Government Accountability
			 Office and the Library of Congress.
						(ii)Public agencyFor purposes of clause (i)(III), a public
			 agency shall be considered to be a person engaged in commerce or in an industry
			 or activity affecting commerce.
					(iii)DefinitionsFor purposes of this subparagraph:
						(I)CommerceThe terms commerce and
			 industry or activity affecting commerce mean any activity,
			 business, or industry in commerce or in which a labor dispute would hinder or
			 obstruct commerce or the free flow of commerce, and include
			 commerce and any industry affecting commerce, as
			 defined in paragraphs (1) and (3) of section 501 of the Labor Management
			 Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).
						(II)EmployeeThe term employee has the same
			 meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(e)).
						(III)PersonThe term person has the same
			 meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(a)).
						(C)PredecessorsAny reference in this paragraph to an
			 employer shall include a reference to any predecessor of such employer.
				(5)Employment benefitsThe term employment benefits
			 means all benefits provided or made available to employees by an employer,
			 including group life insurance, health insurance, disability insurance, sick
			 leave, annual leave, educational benefits, and pensions, regardless of whether
			 such benefits are provided by a practice or written policy of an employer or
			 through an employee benefit plan, as defined in
			 section
			 3(3) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(3)).
			(6)Health care providerThe term health care provider
			 means a provider who—
				(A)(i)is a doctor of medicine or osteopathy who
			 is authorized to practice medicine or surgery (as appropriate) by the State in
			 which the doctor practices; or
					(ii)is any other person determined by the
			 Secretary to be capable of providing health care services; and
					(B)is not employed by an employer for whom the
			 provider issues certification under this Act.
				(7)Paid
			 sick timeThe term paid
			 sick time means an increment of compensated leave that can be earned by
			 an employee for use during an absence from employment for any of the reasons
			 described in paragraphs (1) through (4) of section 5(b).
			(8)ParentThe term parent means a
			 biological, foster, or adoptive parent of an employee, a stepparent of an
			 employee, or a legal guardian or other person who stood in loco parentis to an
			 employee when the employee was a child.
			(9)SecretaryThe term Secretary means the
			 Secretary of Labor.
			(10)Sexual
			 assaultThe term sexual
			 assault has the meaning given the term in section 40002(a) of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
			(11)SpouseThe term spouse, with respect
			 to an employee, has the meaning given such term by the marriage laws of the
			 State in which the employee resides.
			(12)StalkingThe term stalking has the
			 meaning given the term in section 40002(a) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925(a)).
			(13)Victim services organizationThe term victim services
			 organization means a nonprofit, nongovernmental organization that
			 provides assistance to victims of domestic violence, sexual assault, or
			 stalking or advocates for such victims, including a rape crisis center, an
			 organization carrying out a domestic violence, sexual assault, or stalking
			 prevention or treatment program, an organization operating a shelter or
			 providing counseling services, or a legal services organization or other
			 organization providing assistance through the legal process.
			5.Provision of paid sick time
			(a)Accrual of paid sick time
				(1)In generalAn employer shall permit each employee
			 employed by the employer to earn not less than 1 hour of paid sick time for
			 every 30 hours worked, to be used as described in subsection (b). An employer
			 shall not be required to permit an employee to earn, under this section, more
			 than 56 hours of paid sick time in a calendar year, unless the employer chooses
			 to set a higher limit.
				(2)Exempt employees
					(A)In generalExcept as provided in paragraph (3), for
			 purposes of this section, an employee who is exempt from overtime requirements
			 under section 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 213(a)(1)) shall be assumed to work 40 hours in each workweek.
					(B)Shorter normal workweekIf the normal workweek of such an employee
			 is less than 40 hours, the employee shall earn paid sick time based upon that
			 normal work week.
					(3)Dates of accrual and useEmployees shall begin to earn paid sick
			 time under this section at the commencement of their employment. An employee
			 shall be entitled to use the earned paid sick time beginning on the 60th
			 calendar day following commencement of the employee's employment. After that
			 60th calendar day, the employee may use the paid sick time as the time is
			 earned. An employer may, at the discretion of the employer, loan paid sick time
			 to an employee in advance of the earning of such time under this section by
			 such employee.
				(4)Carryover
					(A)In generalExcept as provided in subparagraph (B),
			 paid sick time earned under this section shall carry over from 1 calendar year
			 to the next.
					(B)ConstructionThis Act shall not be construed to require
			 an employer to permit an employee to accrue more than 56 hours of earned paid
			 sick time at a given time.
					(5)Employers with existing
			 policiesAny employer with a
			 paid leave policy who makes available an amount of paid leave that is
			 sufficient to meet the requirements of this section and that may be used for
			 the same purposes and under the same conditions as the purposes and conditions
			 outlined in subsection (b) shall not be required to permit an employee to earn
			 additional paid sick time under this section.
				(6)ConstructionNothing in this section shall be construed
			 as requiring financial or other reimbursement to an employee from an employer
			 upon the employee’s termination, resignation, retirement, or other separation
			 from employment for earned paid sick time that has not been used.
				(7)ReinstatementIf an employee is separated from employment
			 with an employer and is rehired, within 12 months after that separation, by the
			 same employer, the employer shall reinstate the employee's previously earned
			 paid sick time. The employee shall be entitled to use the earned paid sick time
			 and earn additional paid sick time at the recommencement of employment with the
			 employer.
				(8)ProhibitionAn employer may not require, as a condition
			 of providing paid sick time under this Act, that the employee involved search
			 for or find a replacement worker to cover the hours during which the employee
			 is using paid sick time.
				(b)UsesPaid sick time earned under this section
			 may be used by an employee for any of the following:
				(1)An absence resulting from a physical or
			 mental illness, injury, or medical condition of the employee.
				(2)An absence resulting from obtaining
			 professional medical diagnosis or care, or preventive medical care, for the
			 employee.
				(3)An absence for the purpose of caring for a
			 child, a parent, a spouse, or any other individual related by blood or affinity
			 whose close association with the employee is the equivalent of a family
			 relationship, who—
					(A)has any of the conditions or needs for
			 diagnosis or care described in paragraph (1) or (2); and
					(B)in the case of someone who is not a child,
			 is otherwise in need of care.
					(4)An absence resulting from domestic
			 violence, sexual assault, or stalking, if the time is to—
					(A)seek medical attention for the employee or
			 the employee’s child, parent, or spouse, or an individual related to the
			 employee as described in paragraph (3), to recover from physical or
			 psychological injury or disability caused by domestic violence, sexual assault,
			 or stalking;
					(B)obtain or assist a related person described
			 in paragraph (3) in obtaining services from a victim services
			 organization;
					(C)obtain or assist a related person described
			 in paragraph (3) in obtaining psychological or other counseling;
					(D)seek relocation; or
					(E)take legal action, including preparing for
			 or participating in any civil or criminal legal proceeding related to or
			 resulting from domestic violence, sexual assault, or stalking.
					(c)SchedulingAn employee shall make a reasonable effort
			 to schedule a period of paid sick time under this Act in a manner that does not
			 unduly disrupt the operations of the employer.
			(d)Procedures
				(1)In generalPaid sick time shall be provided upon the
			 oral or written request of an employee. Such request shall—
					(A)include the expected duration of the period
			 of such time;
					(B)in a case in which the need for such period
			 of time is foreseeable at least 7 days in advance of such period, be provided
			 at least 7 days in advance of such period; and
					(C)otherwise, be provided as soon as
			 practicable after the employee is aware of the need for such period.
					(2)Certification in general
					(A)Provision
						(i)In generalSubject to subparagraph (C), an employer
			 may require that a request for paid sick time under this section for a purpose
			 described in paragraph (1), (2), or (3) of subsection (b) be supported by a
			 certification issued by the health care provider of the eligible employee or of
			 an individual described in subsection (b)(3), as appropriate, if the period of
			 such time covers more than 3 consecutive workdays.
						(ii)TimelinessThe employee shall provide a copy of such
			 certification to the employer in a timely manner, not later than 30 days after
			 the first day of the period of time. The employer shall not delay the
			 commencement of the period of time on the basis that the employer has not yet
			 received the certification.
						(B)Sufficient certification
						(i)In generalA certification provided under subparagraph
			 (A) shall be sufficient if it states—
							(I)the date on which the period of time will
			 be needed;
							(II)the probable duration of the period of
			 time;
							(III)the appropriate medical facts within the
			 knowledge of the health care provider regarding the condition involved, subject
			 to clause (ii); and
							(IV)(aa)for purposes of paid sick time under
			 subsection (b)(1), a statement that absence from work is medically
			 necessary;
								(bb)for purposes of such time under subsection
			 (b)(2), the dates on which testing for a medical diagnosis or care is expected
			 to be given and the duration of such testing or care; and
								(cc)for purposes of such time under subsection
			 (b)(3), in the case of time to care for someone who is not a child, a statement
			 that care is needed for an individual described in such subsection, and an
			 estimate of the amount of time that such care is needed for such
			 individual.
								(ii)LimitationIn issuing a certification under
			 subparagraph (A), a health care provider shall make reasonable efforts to limit
			 the medical facts described in clause (i)(III) that are disclosed in the
			 certification to the minimum necessary to establish a need for the employee to
			 utilize paid sick time.
						(C)RegulationsRegulations prescribed under section 13
			 shall specify the manner in which an employee who does not have health
			 insurance shall provide a certification for purposes of this paragraph.
					(D)Confidentiality and nondisclosure
						(i)Protected health informationNothing in this Act shall be construed to
			 require a health care provider to disclose information in violation of
			 section
			 1177 of the Social Security
			 Act (42 U.S.C. 1320d–6) or the
			 regulations promulgated pursuant to section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
			 note).
						(ii)Health information recordsIf an employer possesses health information
			 about an employee or an employee’s child, parent, spouse or other individual
			 described in subsection (b)(3), such information shall—
							(I)be maintained on a separate form and in a
			 separate file from other personnel information;
							(II)be treated as a confidential medical
			 record; and
							(III)not be disclosed except to the affected
			 employee or with the permission of the affected employee.
							(3)Certification in the case of domestic
			 violence, sexual assault, or stalking
					(A)In generalAn employer may require that a request for
			 paid sick time under this section for a purpose described in subsection (b)(4)
			 be supported by 1 of the following forms of documentation:
						(i)A police report indicating that the
			 employee, or a member of the employee's family described in subsection (b)(4),
			 was a victim of domestic violence, sexual assault, or stalking.
						(ii)A court order protecting or separating the
			 employee or a member of the employee's family described in subsection (b)(4)
			 from the perpetrator of an act of domestic violence, sexual assault, or
			 stalking, or other evidence from the court or prosecuting attorney that the
			 employee or a member of the employee's family described in subsection (b)(4)
			 has appeared in court or is scheduled to appear in court in a proceeding
			 related to domestic violence, sexual assault, or stalking.
						(iii)Other documentation signed by an employee
			 or volunteer working for a victim services organization, an attorney, a police
			 officer, a medical professional, a social worker, an antiviolence counselor, or
			 a member of the clergy, affirming that the employee or a member of the
			 employee's family described in subsection (b)(4) is a victim of domestic
			 violence, sexual assault, or stalking.
						(B)RequirementsThe requirements of paragraph (2) shall
			 apply to certifications under this paragraph, except that—
						(i)subclauses (III) and (IV) of subparagraph
			 (B)(i) and subparagraph (B)(ii) of such paragraph shall not apply;
						(ii)the certification shall state the reason
			 that the leave is required with the facts to be disclosed limited to the
			 minimum necessary to establish a need for the employee to be absent from work,
			 and the employee shall not be required to explain the details of the domestic
			 violence, sexual assault, or stalking involved; and
						(iii)with respect to confidentiality under
			 subparagraph (D) of such paragraph, any information provided to the employer
			 under this paragraph shall be confidential, except to the extent that any
			 disclosure of such information is—
							(I)requested or consented to in writing by the
			 employee; or
							(II)otherwise required by applicable Federal or
			 State law.
							6.Posting requirement
			(a)In generalEach employer shall post and keep posted a
			 notice, to be prepared or approved in accordance with procedures specified in
			 regulations prescribed under section 13, setting forth excerpts from, or
			 summaries of, the pertinent provisions of this Act including—
				(1)information describing paid sick time
			 available to employees under this Act;
				(2)information pertaining to the filing of an
			 action under this Act;
				(3)the details of the notice requirement for a
			 foreseeable period of time under section 5(d)(1)(B); and
				(4)information that describes—
					(A)the protections that an employee has in
			 exercising rights under this Act; and
					(B)how the employee can contact the Secretary
			 (or other appropriate authority as described in section 8) if any of the rights
			 are violated.
					(b)LocationThe notice described under subsection (a)
			 shall be posted—
				(1)in conspicuous places on the premises of
			 the employer, where notices to employees (including applicants) are customarily
			 posted; or
				(2)in employee handbooks.
				(c)Violation; penaltyAny employer who willfully violates the
			 posting requirements of this section shall be subject to a civil fine in an
			 amount not to exceed $100 for each separate offense.
			7.Prohibited acts
			(a)Interference with rights
				(1)Exercise of rightsIt shall be unlawful for any employer to
			 interfere with, restrain, or deny the exercise of, or the attempt to exercise,
			 any right provided under this Act, including—
					(A)discharging or discriminating against
			 (including retaliating against) any individual, including a job applicant, for
			 exercising, or attempting to exercise, any right provided under this
			 Act;
					(B)using the taking of paid sick time under
			 this Act as a negative factor in an employment action, such as hiring,
			 promotion, or a disciplinary action; or
					(C)counting the paid sick time under a
			 no-fault attendance policy or any other absence control policy.
					(2)DiscriminationIt shall be unlawful for any employer to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, for opposing any practice
			 made unlawful by this Act.
				(b)Interference with proceedings or
			 inquiriesIt shall be
			 unlawful for any person to discharge or in any other manner discriminate
			 against (including retaliating against) any individual, including a job
			 applicant, because such individual—
				(1)has filed an action, or has instituted or
			 caused to be instituted any proceeding, under or related to this Act;
				(2)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this Act; or
				(3)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this Act.
				(c)ConstructionNothing in this section shall be construed
			 to state or imply that the scope of the activities prohibited by section 105 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the
			 scope of the activities prohibited by this section.
			8.Enforcement authority
			(a)In general
				(1)DefinitionIn this subsection:
					(A)the term employee means an
			 employee described in subparagraph (A) or (B) of section 4(3); and
					(B)the term employer means an
			 employer described in subclause (I) or (II) of section 4(4)(A)(i).
					(2)Investigative authority
					(A)In generalTo ensure compliance with the provisions of
			 this Act, or any regulation or order issued under this Act, the Secretary shall
			 have, subject to subparagraph (C), the investigative authority provided under
			 section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)), with respect
			 to employers, employees, and other individuals affected.
					(B)Obligation to keep and preserve
			 recordsAn employer shall
			 make, keep, and preserve records pertaining to compliance with this Act in
			 accordance with section 11(c) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 211(c)) and in accordance with regulations prescribed by the
			 Secretary.
					(C)Required submissions generally limited to
			 an annual basisThe Secretary
			 shall not require, under the authority of this paragraph, an employer to submit
			 to the Secretary any books or records more than once during any 12-month
			 period, unless the Secretary has reasonable cause to believe there may exist a
			 violation of this Act or any regulation or order issued pursuant to this Act,
			 or is investigating a charge pursuant to paragraph (4).
					(D)Subpoena authorityFor the purposes of any investigation
			 provided for in this paragraph, the Secretary shall have the subpoena authority
			 provided for under section 9 of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 209).
					(3)Civil action by employees or
			 individuals
					(A)Right of actionAn action to recover the damages or
			 equitable relief prescribed in subparagraph (B) may be maintained against any
			 employer in any Federal or State court of competent jurisdiction by one or more
			 employees or individuals or their representative for and on behalf of—
						(i)the employees or individuals; or
						(ii)the employees or individuals and others
			 similarly situated.
						(B)LiabilityAny employer who violates section 7
			 (including a violation relating to rights provided under section 5) shall be
			 liable to any employee or individual affected—
						(i)for damages equal to—
							(I)the amount of—
								(aa)any wages, salary, employment benefits, or
			 other compensation denied or lost by reason of the violation; or
								(bb)in a case in which wages, salary,
			 employment benefits, or other compensation have not been denied or lost, any
			 actual monetary losses sustained as a direct result of the violation up to a
			 sum equal to 56 hours of wages or salary for the employee or individual;
								(II)the interest on the amount described in
			 subclause (I) calculated at the prevailing rate; and
							(III)an additional amount as liquidated damages;
			 and
							(ii)for such equitable relief as may be
			 appropriate, including employment, reinstatement, and promotion.
						(C)Fees
			 and costsThe court in an
			 action under this paragraph shall, in addition to any judgment awarded to the
			 plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees,
			 and other costs of the action to be paid by the defendant.
					(4)Action by the Secretary
					(A)Administrative actionThe Secretary shall receive, investigate,
			 and attempt to resolve complaints of violations of section 7 (including a
			 violation relating to rights provided under section 5) in the same manner that
			 the Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 206 and 207).
					(B)Civil actionThe Secretary may bring an action in any
			 court of competent jurisdiction to recover the damages described in paragraph
			 (3)(B)(i).
					(C)Sums
			 recoveredAny sums recovered
			 by the Secretary pursuant to subparagraph (B) shall be held in a special
			 deposit account and shall be paid, on order of the Secretary, directly to each
			 employee or individual affected. Any such sums not paid to an employee or
			 individual affected because of inability to do so within a period of 3 years
			 shall be deposited into the Treasury of the United States as miscellaneous
			 receipts.
					(5)Limitation
					(A)In generalExcept as provided in subparagraph (B), an
			 action may be brought under paragraph (3), (4), or (6) not later than 2 years
			 after the date of the last event constituting the alleged violation for which
			 the action is brought.
					(B)Willful violationIn the case of an action brought for a
			 willful violation of section 7 (including a willful violation relating to
			 rights provided under section 5), such action may be brought within 3 years of
			 the date of the last event constituting the alleged violation for which such
			 action is brought.
					(C)CommencementIn determining when an action is commenced
			 under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall
			 be considered to be commenced on the date when the complaint is filed.
					(6)Action for injunction by
			 SecretaryThe district courts
			 of the United States shall have jurisdiction, for cause shown, in an action
			 brought by the Secretary—
					(A)to restrain violations of section 7
			 (including a violation relating to rights provided under section 5), including
			 the restraint of any withholding of payment of wages, salary, employment
			 benefits, or other compensation, plus interest, found by the court to be due to
			 employees or individuals eligible under this Act; or
					(B)to award such other equitable relief as may
			 be appropriate, including employment, reinstatement, and promotion.
					(7)Solicitor of LaborThe Solicitor of Labor may appear for and
			 represent the Secretary on any litigation brought under paragraph (4) or
			 (6).
				(8)Government Accountability Office and
			 Library of CongressNotwithstanding any other provision of this
			 subsection, in the case of the Government Accountability Office and the Library
			 of Congress, the authority of the Secretary of Labor under this subsection
			 shall be exercised respectively by the Comptroller General of the United States
			 and the Librarian of Congress.
				(b)Employees covered by Congressional
			 Accountability Act of 1995The powers, remedies, and procedures
			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or
			 any person, alleging a violation of section 202(a)(1) of that Act
			 (2 U.S.C.
			 1312(a)(1)) shall be the powers, remedies, and procedures this
			 Act provides to that Board, or any person, alleging an unlawful employment
			 practice in violation of this Act against an employee described in section
			 4(3)(C).
			(c)Employees covered by chapter
			 5 of title 3,
			 United States CodeThe
			 powers, remedies, and procedures provided in chapter 5 of title 3, United
			 States Code, to the President, the Merit Systems Protection Board, or any
			 person, alleging a violation of section 412(a)(1) of that title, shall be the
			 powers, remedies, and procedures this Act provides to the President, that
			 Board, or any person, respectively, alleging an unlawful employment practice in
			 violation of this Act against an employee described in section 4(3)(D).
			(d)Employees covered by chapter
			 63 of title
			 5, United States CodeThe powers, remedies, and procedures
			 provided in title 5, United States Code, to an employing agency, provided in
			 chapter 12 of that title to the Merit Systems Protection Board, or provided in
			 that title to any person, alleging a violation of chapter 63 of that title,
			 shall be the powers, remedies, and procedures this Act provides to that agency,
			 that Board, or any person, respectively, alleging an unlawful employment
			 practice in violation of this Act against an employee described in section
			 4(3)(E).
			(e)Remedies for State employees
				(1)Waiver of sovereign immunityA State's receipt or use of Federal
			 financial assistance for any program or activity of a State shall constitute a
			 waiver of sovereign immunity, under the 11th Amendment to the Constitution or
			 otherwise, to a suit brought by an employee of that program or activity under
			 this Act for equitable, legal, or other relief authorized under this
			 Act.
				(2)Official capacityAn official of a State may be sued in the
			 official capacity of the official by any employee who has complied with the
			 procedures under subsection (a)(3), for injunctive relief that is authorized
			 under this Act. In such a suit the court may award to the prevailing party
			 those costs authorized by section 722 of the Revised Statutes (42 U.S.C.
			 1988).
				(3)ApplicabilityWith respect to a particular program or
			 activity, paragraph (1) applies to conduct occurring on or after the day, after
			 the date of enactment of this Act, on which a State first receives or uses
			 Federal financial assistance for that program or activity.
				(4)Definition of program or
			 activityIn this subsection,
			 the term program or activity has the meaning given the term in
			 section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a).
				9.Collection of data on paid sick time and
			 further study
			(a)Compilation of informationEffective 90 days after the date of
			 enactment of this Act, the Commissioner of Labor Statistics shall annually
			 compile information on the following:
				(1)The number of employees who used paid sick
			 time.
				(2)The number of hours of paid sick time
			 used.
				(3)The number of employees who used paid sick
			 time for absences necessary due to domestic violence, sexual assault, or
			 stalking.
				(4)The demographic characteristics of
			 employees who were eligible for and who used paid sick time.
				(b)GAO study
				(1)In generalThe Comptroller General of the United
			 States shall annually conduct a study to determine the following:
					(A)(i)The number of days employees used paid sick
			 time and the reasons for the use.
						(ii)The number of employees who used the paid
			 sick time for periods of time covering more than 3 consecutive workdays.
						(B)The cost and benefits to employers of
			 implementing the paid sick time policies.
					(C)The cost to employees of providing
			 certification to obtain the paid sick time.
					(D)The benefits of the paid sick time to
			 employees and their family members, including effects on employees' ability to
			 care for their family members or to provide for their own health needs.
					(E)Whether the paid sick time affected
			 employees' ability to sustain an adequate income while meeting needs of the
			 employees and their family members.
					(F)Whether employers who administered paid
			 sick time policies prior to the date of enactment of this Act were affected by
			 the provisions of this Act.
					(G)Whether other types of leave were affected
			 by this Act.
					(H)Whether paid sick time affected retention
			 and turnover and costs of presenteeism.
					(I)Whether the paid sick time increased the
			 use of less costly preventive medical care and lowered the use of emergency
			 room care.
					(J)Whether the paid sick time reduced the
			 number of children sent to school when the children were sick.
					(2)Aggregating dataThe data collected under subparagraphs (A)
			 and (D) of paragraph (1) shall be aggregated by gender, race, disability,
			 earnings level, age, marital status, family type, including parental status,
			 and industry.
				(3)Reports
					(A)In generalNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit a report to the appropriate committees of Congress
			 concerning the results of the study conducted pursuant to paragraph (1) and the
			 data aggregated under paragraph (2).
					(B)Followup reportNot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit a followup report to the appropriate committees of Congress
			 concerning the results of the study conducted pursuant to paragraph (1) and the
			 data aggregated under paragraph (2).
					10.Effect on other laws
			(a)Federal and State antidiscrimination
			 lawsNothing in this Act
			 shall be construed to modify or affect any Federal or State law prohibiting
			 discrimination on the basis of race, religion, color, national origin, sex,
			 age, or disability.
			(b)State and local lawsNothing in this Act shall be construed to
			 supersede (including preempting) any provision of any State or local law that
			 provides greater paid sick time or leave rights (including greater paid sick
			 time or leave, or greater coverage of those eligible for paid sick time or
			 leave) than the rights established under this Act.
			11.Effect on existing employment
			 benefits
			(a)More protectiveNothing in this Act shall be construed to
			 diminish the obligation of an employer to comply with any contract, collective
			 bargaining agreement, or any employment benefit program or plan that provides
			 greater paid sick leave or other leave rights to employees or individuals than
			 the rights established under this Act.
			(b)Less protectiveThe rights established for employees under
			 this Act shall not be diminished by any contract, collective bargaining
			 agreement, or any employment benefit program or plan.
			12.Encouragement of more generous leave
			 policiesNothing in this Act
			 shall be construed to discourage employers from adopting or retaining leave
			 policies more generous than policies that comply with the requirements of this
			 Act.
		13.Regulations
			(a)In general
				(1)AuthorityExcept as provided in paragraph (2), not
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall prescribe such regulations as are necessary to carry out this Act with
			 respect to employees described in subparagraph (A) or (B) of section 4(3) and
			 other individuals affected by employers described in subclause (I) or (II) of
			 section 4(4)(A)(i).
				(2)Government Accountability Office; Library
			 of CongressThe Comptroller
			 General of the United States and the Librarian of Congress shall prescribe the
			 regulations with respect to employees of the Government Accountability Office
			 and the Library of Congress, respectively, and other individuals affected by
			 the Comptroller General of the United States and the Librarian of Congress,
			 respectively.
				(b)Employees covered by Congressional
			 Accountability Act of 1995
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Board of Directors of the Office of Compliance shall
			 prescribe (in accordance with section 304 of the Congressional Accountability
			 Act of 1995 (2 U.S.C.
			 1384)) such regulations as are necessary to carry out this Act
			 with respect to employees described in section 4(3)(C) and other individuals
			 affected by employers described in section 4(4)(A)(i)(III).
				(2)Agency regulationsThe regulations prescribed under paragraph
			 (1) shall be the same as substantive regulations promulgated by the Secretary
			 to carry out this Act except insofar as the Board may determine, for good cause
			 shown and stated together with the regulations prescribed under paragraph (1),
			 that a modification of such regulations would be more effective for the
			 implementation of the rights and protections involved under this
			 section.
				(c)Employees covered by chapter
			 5 of title 3,
			 United States Code
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the President (or the designee of the President) shall
			 prescribe such regulations as are necessary to carry out this Act with respect
			 to employees described in section 4(3)(D) and other individuals affected by
			 employers described in section 4(4)(A)(i)(IV).
				(2)Agency regulationsThe regulations prescribed under paragraph
			 (1) shall be the same as substantive regulations promulgated by the Secretary
			 to carry out this Act except insofar as the President (or designee) may
			 determine, for good cause shown and stated together with the regulations
			 prescribed under paragraph (1), that a modification of such regulations would
			 be more effective for the implementation of the rights and protections involved
			 under this section.
				(d)Employees covered by chapter
			 63 of title
			 5, United States Code
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 prescribe such regulations as are necessary to carry out this Act with respect
			 to employees described in section 4(3)(E) and other individuals affected by
			 employers described in section 4(4)(A)(i)(V).
				(2)Agency regulationsThe regulations prescribed under paragraph
			 (1) shall be the same as substantive regulations promulgated by the Secretary
			 to carry out this Act except insofar as the Director may determine, for good
			 cause shown and stated together with the regulations prescribed under paragraph
			 (1), that a modification of such regulations would be more effective for the
			 implementation of the rights and protections involved under this
			 section.
				14.Effective dates
			(a)Effective
			 dateThis Act shall take
			 effect 6 months after the date of issuance of regulations under section
			 13(a)(1).
			(b)Collective bargaining
			 agreementsIn the case of a
			 collective bargaining agreement in effect on the effective date prescribed by
			 subsection (a), this Act shall take effect on the earlier of—
				(1)the date of the termination of such
			 agreement; or
				(2)the date that occurs 18 months after the
			 date of issuance of regulations under section 13(a)(1).
				
